47 N.Y.2d 968 (1979)
The People of the State of New York, Respondent,
v.
Ernest Page, Appellant.
Court of Appeals of the State of New York.
Argued June 5, 1979.
Decided July 9, 1979.
David N. Goldman for appellant.
Robert M. Morgenthau, District Attorney (Benjamin H. Green and Robert M. Pitler of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*969MEMORANDUM.
The order of the Appellate Division should be affirmed.
The supplemental instructions which the court delivered *970 were essentially neutral and therefore did not seek to coerce a particular juror into accepting a particular view of the facts (see People v Pagan, 45 N.Y.2d 725, 727; People v Carter, 40 N.Y.2d 933, 934). We have examined appellant's other contentions and find them to be without merit.
Order affirmed in a memorandum.